Citation Nr: 1036663	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  08-28 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for depression as secondary 
to hepatitis C.

3.  Entitlement to a total rating based on individual 
employability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1967 to November 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of May 2007 and November 2009 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The Veteran testified before the 
undersigned at a hearing in August 2010.  A transcript of the 
hearing is of record.

The issues of service connection for depression and entitlement 
to TDIU being remanded are addressed in the REMAND portion of the 
decision below and are REMANDED to the Department of Veterans 
Affairs Regional Office.


FINDING OF FACT

The Veteran has hepatitis C that is related to his military 
service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the hepatitis 
C is related to his active military service.  38 U.S.C.A. §§ 
1101, 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in November 2006 
and January 2009, before the AOJ's initial adjudication of the 
claims.  

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
The notifications included the criteria for assigning disability 
ratings and for award of an effective date, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The RO also provided a 
statement of the case (SOC) and a supplemental statement of the 
case (SSOC) reporting the results of its reviews of the issues on 
appeal and the text of the relevant portions of the VA 
regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical records, 
Social Security Administration (SSA) records, and secured an 
examination in furtherance of his claim for service connection 
for hepatitis C.  

A VA opinion with respect to the issue of service connection for 
hepatitis C was obtained in March 2007.  38 C.F.R. § 3.159(c)(4).  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As 
noted below, the Board finds that the March 2007 VA opinion 
obtained in this case was sufficient as it was predicated on a 
full reading of the VA medical records in the Veteran's claims 
file.  It considers all of the pertinent evidence of record, the 
statements of the appellant, and provides an explanation for the 
opinion stated.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issue of service connection for hepatitis C has 
been met.  38 C.F.R. § 3.159(c)(4).

II.  The Merits of the Claim

The Veteran contends that he has hepatitis C as the result of his 
work in service as a dental technician in that he was exposed to 
other servicemen's blood and saliva.  The Veteran's DD 214 
confirms that he was dental technician in service.  The Board 
concedes that the Veteran was exposed to other servicemen's blood 
and saliva in service.

Law 

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) the existence of a present disability, 
(2) in-service incurrence or aggravation of an injury or disease, 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163 (1995).  

Direct service connection may be granted only when a disability 
or cause of death was incurred or aggravated in line of duty, and 
not the result of the veteran's own willful misconduct; or, for 
claims filed after October 31, 1990, not the result of abuse of 
alcohol or drugs.  38 C.F.R. § 3.301(a) (2009).

"In the line of duty" means an injury or disease incurred or 
aggravated during a period of active military, naval, or air 
service unless such injury was the result of the Veteran's own 
willful misconduct, or, for claims filed after October 31, 1990, 
was a result of his or her abuse of alcohol or drugs.  A service 
department finding that injury, disease or death occurred in the 
line of duty will be binding on the Department of Veterans 
Affairs unless it is patently inconsistent with the requirements 
of laws administered by the Department of Veterans Affairs.  38 
C.F.R. § 3.1(m) (2009).  

In order to establish service connection for hepatitis C, the 
evidence must show that hepatitis C infection, risk factor(s), or 
symptoms were incurred in or aggravated by service.  The evidence 
must further show by competent evidence that there is a 
relationship between the current hepatitis C disability and an 
incident of the Veteran's service.  Risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  See VBA Letter 211B (98-110), 
November 30, 1998.

Analysis

The Veteran's STRs show no treatment for, or diagnosis of, 
hepatitis C.  Additionally, they do not show any symptomatology 
that has been associated with hepatitis C.

Post-service medical records beginning in 1999 confirm that the 
Veteran has a current diagnosis of hepatitis C.  They also show 
that the Veteran continuously reports a history of intravenous 
drug use with shared needles.

The Veteran was afforded a VA examination in March 2007.  His 
claims file was reviewed.  The Veteran reported that while in 
service, he was exposed to finger sticks from needles and was 
also splattered with saliva and blood from patients.  Those 
incidents were not reported in service.  The examiner noted that 
a review of the claims file showed no history of multiple sexual 
partners, hemodialysis, organ transplantation, body piercing, or 
tattoos.  The Veteran reported using intravenous drugs, heroin 
and cocaine, while in service.  He reported that he shared 
needles with another serviceman who later died of liver disease.  
He also reported that he used intranasal cocaine while in 
service.  The Veteran was diagnosed with hepatitis C.  The 
examiner opined that there were two possible ways that the 
Veteran could have acquired hepatitis C during service.  The 
first was exposure to blood and saliva while working as a dental 
technician.  The second was use of intravenous drugs, intranasal 
cocaine, and sharing of needles with another serviceman during 
active service.  The examiner opined that the issue of whether 
the hepatitis C infection was acquired during performance of 
duties as a dental technician while on active duty or from use of 
intravenous drugs in service could not be resolved without 
resorting to mere speculation.

The Board observes that direct service connection cannot be 
granted when the disability is the result of abuse of alcohol or 
drugs.  38 C.F.R. § 3.301(a).  Therefore, if hepatitis C was 
incurred as the result of intravenous drug use during service, 
service connection would be precluded.  However, the Veteran has 
an in-service risk factor that does not involve the abuse of 
alcohol or drugs.  The Board notes that the Veteran only need to 
show that a risk factor could have caused his hepatitis C.  As 
the examiner listed the Veteran's work as a dental technician as 
a risk factor, the Board finds that the evidence is at least in 
equipoise as to this matter.  

In consideration of all of the above, the Board finds there is 
relative equipoise as to the positive and negative evidence that 
the Veteran's hepatitis C was incurred during active duty service 
from his duties as a dental technician and was not the result of 
drug use.  Accordingly, the benefit-of-the-doubt rule applies and 
the Board determines that service connection should be granted.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for hepatitis C is granted.


REMAND

In light of service connection being granted for hepatitis C 
above, the Board finds that a remand is necessary for the issues 
of service connection for depression as secondary to service-
connected hepatitis C and entitlement to TDIU.

The Board observes that with regards to the Veteran's secondary 
service connection claim, under section 3.310(a) of VA 
regulations, service connection may be established on a secondary 
basis for a disability which is proximately due to or the result 
of service- connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  VA will not concede, however, that a nonservice-
connected disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by medical 
evidence created before the onset of aggravation or by the 
earliest medical evidence created at any time between the onset 
of aggravation and the receipt of medical evidence establishing 
the current level of severity of the nonservice-connected disease 
or injury.  38 C.F.R. § 3.310(b).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Where a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated for 
the degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups 
of symptoms of a condition, alone, do not constitute sufficient 
evidence aggravation unless the underlying condition worsened.  
Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In this case, the Veteran's post-service medical records show a 
diagnosis of depression.  However, although the Veteran has been 
diagnosed with depression, the medical evidence of record does 
not show the etiology of that disability, including whether it is 
proximately due to or the result of hepatitis C, or whether it is 
aggravated by his hepatitis C.  Therefore, the Board finds that a 
VA examination is necessary to determine if the Veteran's 
depression is related to his military service, including being 
secondary to his service-connected hepatitis C.  

Since the Veteran was awarded service connection for hepatitis C 
and the issue of service connection for depression is being 
remanded, the claim for TDIU must also be remanded since the 
claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. 
App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric 
examination to determine if he has depression 
that is related to his military service, or 
that is caused by or aggravated by service-
connected hepatitis C.  If it is determined 
that depression was aggravated by a service-
connected disability, an opinion as to the 
baseline level of severity of any pre-
existing depressive disorder must be 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any time 
between the onset of aggravation and the 
receipt of medical evidence establishing the 
current level of severity.

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "unlikely" (meaning that there 
is a less than 50% likelihood).

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  A complete rationale should be 
provided for all opinions expressed.

The claims folder and a copy of this decision 
must be reviewed by the examiner and the 
examiner should provide a complete rationale 
for any opinion given.  The examiner should 
specifically identify that they have reviewed 
the claims file and medical records.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  If any report 
is insufficient, it should be returned to the 
examiner for necessary corrective action, as 
appropriate.

The Veteran should be advised that failure to 
appear for an examination as requested, and 
without good cause, could adversely affect 
his claims, to include denial.  See 38 C.F.R. 
§ 3.655 (2009).

2.  After undertaking any other development 
deemed appropriate, the AOJ should consider 
the issues remaining on appeal in light of 
all information or evidence received.  If any 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case and 
afforded an opportunity to respond before the 
record is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


